Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	Claims 1-20 are pending.


Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-3, 11 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al.  (US 20150358777 A1) hereinafter referred as Gupta in view of Flores Guerra et al. (US 20190044826 A1) hereinafter referred as Flores.

Regarding claims 1, and 11, Gupta discloses a method, comprising: 
searching to find a control target device ([see paragraphs 0042 and 0072- 0073] searching for the devices within a particular IoT environment, obtaining augmented location information (ALI) associated with nearby IoT devices that can be used to generate a location profile of a target IoT);
displaying an area within which the control target device is positioned ([see paragraphs 0075, 0054-0055, Fig 1D-E and 5] the immediate surroundings of the nearby IoT devices can be conveyed in a variety of ways, such as by having the nearby IoT devices snap photographs of their surroundings, when these photographs are sent to the user, the user may be able to converge on the location of the given IoT device based on recognition of a general area shown in the photographs, based on the target IoT device itself being shown as an object in the photographs (e.g., in which case the angle or orientation between the camera and the target IoT device can be used as part of the ALI, see also [0077]) [i.e. captured/transmitted photographs are displayed on user/receiving device ]);
 	displaying information related to the control target device, after the control target device is found based on the searching ([see, paragraphs 0072-0073] searching for the devices within a particular IoT environment within the area, track down the device 
wherein the information indicates a position of the control target device within the area ([see paragraphs 0075 and 0077]… the immediate surroundings of the nearby IoT devices can be conveyed in a variety of ways, such as by having the nearby IoT devices snap photographs of their surroundings.   when these photographs are sent to the user, the user may be able to converge on the location of the given IoT device based on recognition of a general area shown in the photographs, based on the target IoT device itself being shown as an object in the photographs (e.g., in which case the angle or orientation between the camera and the target IoT device can be used as part of the ALI). 
Gupta may not explicitly disclose displaying a map.
 However, Flores discloses displaying a map ([see paragraph 0012, 0026-0027] GUI can include a digital map showing the physical locations of the IoT devices, based on the received IoT device information 308.  The GUI can also  provide information (in real time, near real time, or otherwise) pertaining to the settings and operational parameters of the IoT devices that are displayed on the digital map, the digital map can 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Gupta and include displaying a map as taught by Flores. The motivation for doing so would have been in ordered to monitor and control multiple different types of IoT devices from different manufacturers through single GUI common to the IoT devices in the environment, without the necessity to make use of separate manufacturer-provided unit of communicating with the IoT devices.  

Regarding claims 2 and 12, Gupta in view of Flores discloses claim 1 as recited above. Gupta may not explicitly disclose obtaining data associated with the map, and obtaining data associated with the position of the control target device, from an external device; performing the displaying the map based on the obtained data associated with the map and performing the displaying the information based on the obtained data associated with the position of the control target device. 
However, Flores discloses obtaining data associated with the map, and obtaining data associated with the position of the control target device, from an external device; performing the displaying the map based on the obtained data associated with the map and performing the displaying the information based on the obtained data associated with the position of the control target device ([see paragraphs 0022, 0026-0027 and 0030]).


Regarding claims 3 and 13, Gupta in view of Flores discloses claim 2 as recited above. Gupta further discloses determining whether an object found during the searching is the control target device and requesting, based on the object being determined to be the control target device, that the external device provide the data associated with the position of the control target device ([see paragraphs 0042 and 0072-0073, 0075 and 0077]).

Regarding claims 6, Gupta in view of Flores discloses claim 3 as recited above .receiving a photographed image of the object from the external device; and determining whether the object is the control target device based on the photographed image of the object ([see paragraphs 0075 and 0077]).

6.	 Claims 4, 8-9, 14 and 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al.  (US 20150358777 A1) hereinafter referred as Gupta in view of Flores Guerra et al. (US 20190044826 A1) hereinafter referred as Flores in view of Reial et al. (US 20200037293 A1) hereinafter referred as Reial and further in view of Kim et al. hereinafter referred as Kim.

Regarding claims 4 and 14, Gupta in view of Flores discloses claim 3 as recited above. Gupta further discloses transmitting a signal to the object, receiving information from the object in response to the signal; and determining whether the object is the control target device based on the received information ([see paragraphs 0073-077].   However Gupta in view of Floes may not explicitly disclose reference control signal.  However, Reial discloses reference control signal ([see paragraphs 0045-0046]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Gupta in view of Flores and include reference control signal as taught by Reial.  The motivation for doing so would have been in order to improve UE performance by facilitating second-order channel characterization on more signals.

Regarding claims 8 and 18, Gupta in view of Flores discloses claims 2 as recited above.  Gupta in view of Flores may not explicitly disclose receiving, from a network, Downlink Control Information (DCI) used for scheduling reception of the data associated with the position of the control target device; and receiving the data 
 However, Reial discloses receiving, from a network, Downlink Control Information (DCI) used for scheduling reception of the data associated with the position of the control target device; and receiving the data associated with the position of the control target device from the external device through the network based on the DCI ([see paragraphs [002, 0025, 0046-0047] receive the reference signal; estimate one or more signal parameters based on the received reference signal; and when the QCL status indicates the reference signal and the control signal are quasi-colocated, receive the control signal using the estimated signal parameters to optimize reception of the control signal in terms of at least one of energy efficiency and performance.  Paging informs a user equipment (UE) in idle or inactive state about the need to connect to the network, or to signal updated SI or emergency messages.  In LTE, paging is delivered like any downlink data using the physical downlink control channel (PDCCH) and the physical downlink shared channel (PDSCH).  The paging message, transmitted on the PDSCH, is allocated transmission resources by a scheduling assignment on the PDCCH addressed to the paging radio network temporary identifier (P-RNTI) (which is shared by all UEs).  The delivery channel is cell-specific, because both the reference signals (CRS) and the scrambling are derived from the physical cell identifier (PCI).  For NR, the paging message is scheduled by downlink control information (DCI) transmitted on an NR-PDCCH, and the paging message is then transmitted on the associated NR-PDSCH.  The same principle as in LTE).


Regarding claims 9 and 19, Gupta in view of Flores discloses claims 8 as recited above.  Gupta in view of Flores may not explicitly disclose performing an initial access procedure to the network based on a synchronization signal block (SSB); and receiving the data associated with the position of the control target device from the external device through a Physical Uplink Shared Channel (PUSCH) of the network, wherein a demodulation reference signal (DM-RS) of the PUSCH and the SSB is quasi co-located (QCL) for QCL type D.
 However, Reial disclose performing an initial access procedure to the network based on a synchronization signal block (SSB); and receiving the data associated with the position of the control target device from the external device through a Physical Uplink Shared Channel (PUSCH) of the network, wherein a demodulation reference signal (DM-RS) of the PUSCH and the SSB is quasi co-located (QCL) for QCL type D ([see paragraphs 0019-0020, 0063-0064]).
.

7.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al.  (US 20150358777 A1) hereinafter referred as Gupta in view of Flores Guerra et al. (US 20190044826 A1) hereinafter referred as Flores  and further in view of  Sadasivam et al. (WO 2019109290 A1) hereinafter referred as Sadasivam.

 Regarding claims 7 and 17, Gupta in view of Flores discloses claims 6 as recited above.  Gupta in view of Flores may not explicitly disclose extracting a  
However, Sadasivam discloses extracting a characteristic value from the photographed image of the object; inputting the characteristic value to a previously learned artificial neural network; obtaining a probability that the object is the control target device from the previously learned artificial neural network; and determining whether the object is the control target device based on the probability ([see paragraph 0037] “media content” may refer to any media that may be electronically stored, for example, on a computer-readable storage medium. Examples of media content include an image (e.g., photograph), an animated image (e.g., a graphics interchange format (GIF) … [0045, 0050-0051] Deep learning architectures may perform an object recognition task by learning to represent inputs at successively higher levels of abstraction in each layer, thereby building up a useful feature representation of the input data.  [0055 and 0120] Deep belief networks (DBNs) are probabilistic models comprising multiple layers of hidden nodes. DBNs may be used to extract a hierarchical representation of training data sets. A DBN may be obtained by stacking up layers of Restricted Boltzmann Machines (RBMs). An RBM is a type of artificial neural network that can learn probability distribution over a set of inputs. Using a hybrid unsupervised and supervised paradigm, the bottom RBMs of a DBN may be trained in an unsupervised manner and may serve as feature extractors, and the top RBM may be 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Gupta  in view of Flores and include extracting a characteristic value from the photographed image of the object; inputting the characteristic value to a previously learned artificial neural network; obtaining a probability that the object is the control target device from the previously learned artificial neural network; and determining whether the object is the control target device based on the probability as taught by Sadasivam.  The motivation for doing so would have been in order to improve recurrent neural networks modelling accuracy of the temporal structure of sequential image data.

8. 	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al.  (US 20150358777 A1) hereinafter referred as Gupta in view of Flores Guerra et al. (US 20190044826 A1) hereinafter referred as Flores  and further in view of Reial et al. (US 20200037293 A1) hereinafter referred as Reial and further in view of Kim et al (US 9000896 B1) hereinafter referred as Kim.

Regarding claims 5 and 15, Gupta in view of Flores and further in view of Reial discloses claim 4 as recited above.  Reial further discloses reference signal as recited in claims 4. Gupta in view of Flores and further in view of Reial may not explicitly disclose wherein the signal comprises an on/off control signal. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Gupta  in view of Flores and include signal comprises an on/off control signal as taught by Reial.  The motivation for doing so would have been in order to remotely access the network device through the cloud network without requesting access for logging in each time, and also supports more efficient, faster and more desirable communication settings. 

9.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al.  (US 20150358777 A1) hereinafter referred as Gupta in view of Flores Guerra et al. (US 20190044826 A1) hereinafter referred as Flores in view of Reial et al. (US 20200037293 A1) hereinafter referred as Reial and further in view of Sadasivam et al. (WO 2019109290 A1) hereinafter referred as Sadasivam.

Regarding claims 10 and 20, Gupta in view of Flores and further in view of Reial discloses claim 8 as recited above. Gupta in view of Flores and further in view of Reial may not explicitly disclose controlling a transceiver to transmit a photographed 
However, Sadasivam discloses controlling a transceiver to transmit a photographed image of the object to an Al processor included in the network; and controlling the transceiver to receive Al processed information from the Al processor, wherein the Al processed information is a probability that the photographed object is the control target device ([see paragraphs 0037, 0045, 0051 0055 and 0120]),
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Gupta  in view of Flores and include controlling a transceiver to transmit a photographed image of the object to an Al processor included in the network; and controlling the transceiver to receive Al processed information from the Al processor, wherein the Al processed information is a probability that the photographed object is the control target device as taught by Sadasivam.  The motivation for doing so would have been in order to improve recurrent neural networks modelling accuracy of the temporal structure of sequential image data.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/16/2021
/KIDEST MENDAYE/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457